DETAILED ACTION
This Office action is in response the amendment filed on November 3rd, 2021.  Claims 1-12 and 14-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose an electrode standoff isolator, comprising: a plurality of adjacent insulative segments positioned between a proximal end and a distal end of the electrode standoff isolator, wherein each adjacent insulative segment of the plurality of insulative segments comprises a curved surface that deflects toward the distal end of the electrode standoff isolator, wherein a geometry of the plurality of adjacent insulative segments is configured to guard a surface area of the electrode standoff isolator against deposition of a conductive layer of gaseous phase materials from a filament of an ion source.
The closest prior arts of record are US 5,521,389 (Kim) and US 2014/0210337 (Setsuhara et al.). Kim and Setsuhara et al. both disclose an electrode standoff isolator, comprising: a plurality of adjacent insulative segments positioned between a proximal end and a distal end of the electrode standoff isolator, wherein a geometry of the plurality of adjacent insulative segments is configured to guard a surface area of the electrode standoff isolator against deposition of a conductive layer of gaseous phase materials from a filament of an ion source (Kim, fig. 1, element 22, see fig. 2 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881